DETAILED ACTION
Status of Claims 

The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #17/115,118, filed on 10/25/2021.       
Claims 1-20 are pending and have been examined.



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Double Patenting

Claims 1-19 are rejected.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1, 5, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 17 of U.S. Patent No. 10,861,038.  The dependent claims are rejected by virtue of their dependency on the independent claims.


	
              
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claims 5 and 17 claim a method, or process, which is a statutory category for patentability, and is therefore eligible subject matter.  Claim 1 claims a system, which is interpreted as a patent-eligible apparatus, as the system comprises at least two servers.  
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  In the instant case, the claims are directed towards an abstract idea.  Specifically, the claims are directed to a mental process, specifically mapping product data to promotion data, receiving of cart data including first product data representing first product ad cart metadata defining one or more properties of the virtual shopping cart, determining that the first candidate promotion is a first eligible promotion based on the conditions being satisfied, and determining a discounted price for the first product based on the product metadata and the promotion.  The addition in claims 5 and 17 of “determining…cart data representative of first product data representing the first product and cart metadata defining one or more properties of a purchase including a first product” is also considered part of the abstract idea as a human operator could easily generate a mapping mentally and write it down, and then distribute to such as cashiers at registers in a retail store with instructions to use the mapping to determine if the items in the customer cart are eligible for promotions.  In fact, this is actually done in the retail industry.  The claims simply automate such a process using a server sending the mapping and storing it in the memory of the terminal and the terminal automates the determination step.    
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use a specific technology to perform a practical application.  Once the data is evaluated and compared, the resulting calculated discount is transmitted to the virtual shopping cart.  The initial obtaining steps, in which the product and promotion data is obtained, and the final transmission of the discounted price to the virtual shopping cart as well as the addition by amendment in claims 5 and 17 of “sending…the mapping to an electronic terminal at a brick-and-mortar retail store are considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google), especially since there is no technical aspect of the invention that is implemented to practically apply the abstract idea.  The storing of the mapping as well as the addition by amendment in claims 5 and 17 of “storing the mapping in a memory of the electronic terminal” is considered “processing and storage of data” (see MPEP 2106.05 (d) (ii) - “storing and retrieving information in memory”- Versata and OIP Techs, “electronic recordkeeping”- Alice, “updating an activity log”- Ultramercial).  The recitation of a first and second server, a network, and a client device (claim 1), and a server and electronic terminal (claims 5 and 17) are recited at a high level of generality and are considered generic components that simply automate the steps of the mental process.  These components are not considered recitations of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).    
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The initial obtaining steps, in which the product and promotion data is obtained, and the final transmission of the discounted price to the virtual shopping cart are considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google), especially since there is no technical aspect of the invention that is implemented to practically apply the abstract idea.  The storing of the mapping is considered “processing and storage of data” (see MPEP 2106.05 (d) (ii) - “storing and retrieving information in memory”- Versata and OIP Techs, “electronic recordkeeping”- Alice, “updating an activity log”- Ultramercial).  The recitation of a first and second server, a network, and a client device (claim 1), and a server and electronic terminal (claims 5 and 17) are recited at a high level of generality and are considered generic components that simply automate the steps of the mental process.  These components are not    
 When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The claims only recite an ordered logical set of steps to use the stored mapped product and promotion data to determine if the products in the virtual cart are eligible for a stored promotion, and if they are then calculate the discount and then transmit the calculated discounted price. Therefore, the ordered combination does not lead to a determination of significantly more.
When considering the dependent claims, claims 3 and 15 are considered a repeat of the steps of the abstract idea following only an updating of the stored data, and the updating is considered a conventional step (see MPEP 2106.05 (d) (ii)- “updating an activity log”- Ultramercial).  Claims 4 and 6 are considered part of the abstract idea, particularly the mapping step.  Claim 7 limit the product information and promotion information to including a product identifier, but the information being an identifier does not change the nature of the invention, as the limitation would still be considered part of the abstract idea since the mapping would simply include mapping the product identifier in the product metadata to the matching identifier in the promotion metadata.  Claims 8 and 9 would be considered part of the abstract idea for the same reasons as claim 7.  Claims 10-14 would be considered insignificant extra-solution activity, as the type of virtual cart data, of which there could be nearly hundreds of possibilities, does not change the nature of the invention (see MPEP 2106.05 (g)).  Claim 15 limits the updated map    registered merchant to a single sales location.  Such a limitation is considered insignificant extra-solution activity, as the merchant being a single sales location does not change the nature of the invention (see MPEP 2106.05 (g)).  Claim 16 simply describes some of the steps of the independent claim to be applied also to a second promotion, but the number of promotions would not change the analysis.  Claims 18 and 19 are considered part of Claim 20 is considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google).  The retailer controls the plurality of terminals and the server, and the retailer could easily generate a mapping mentally and write it down, and then distribute to such as cashiers at registers in a retail store with instructions to use the mapping to determine if the items in the customer cart are eligible for promotions.  In addition, the retailer could transmit the mapping to other locations for use there as well, or even communicate the mapping by other communications means such as mail, fax, or even verbally depending on the complexity.  In fact, this is actually done in the retail industry when memos are sent updating promotions and other aspects of commerce.  The use of the server and terminal simply automate this process.         
Therefore, claims 1 and 3-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    





Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-7, and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmerman, et al., Pre-Grant Publication No. 2016/0267572 A1 in view of Lewis, et al., Pre-Grant Publication No. 2009/0265445 A1.
Regarding Claims 1, 3, 5, 15, 16, and 17, Zimmerman teaches:
In a server, a method for applying promotional price adjustments to a virtual shopping cart comprising:
obtaining, from a storage device, product data representative of a plurality of products, wherein the product data for each product includes product metadata defining one or more properties of that product (see [0025], [0030]-[0031] in which product parameters are received from a merchant and stored for use by the server)
obtaining, from the storage device, promotion data representative of a plurality of promotions, wherein each promotion includes promotion metadata defining one or more purchase conditions (see [0025], [0030]-[0031] in which discount 
receiving, from a client device, cart data representative of the virtual shopping cart, wherein the cart data includes first product data representing the first product and cart metadata defining one or more properties of the virtual shopping cart (see [0016], [0022], and [0024]) 
determining, by the server, that the first candidate promotion is a first eligible promotion based on the cart-specific purchase condition being satisfied by at least one of the one or more properties of the virtual shopping cart (see [0024]-[0026] and [0029]-[0032])
determining, by the server, a first discounted price for the first product based on the product metadata of the first product and the first eligible promotion (see [0024]-[0026] and [0029]-[0032])
transmitting the first discounted price to the client device for application to the virtual shopping cart (see [0016], [0026], and [0038])

Zimmerman, however, does not appear to specify:
generating, by the server, a mapping between the plurality of products and the plurality of promotions, wherein the mapping associates at least a first product with a first candidate promotion, wherein the first candidate promotion includes an item-specific purchase condition and a cart-specific purchase condition, and wherein a given promotion is a candidate promotion for a given product if at least one of the purchase conditions of the given promotion is an item-specific purchase condition that is satisfied by at least one of the one or more properties of the product metadata of the given product
sending, by the server, the mapping to an electronic terminal at a brick-and-mortar retail store
storing the mapping in a memory of the electronic terminal
Lewis teaches:
generating, by the server, a mapping between the plurality of products and the plurality of promotions, wherein the mapping associates at least a first product with a first candidate promotion, wherein the first candidate promotion includes an item-specific purchase condition and a cart-specific purchase condition, and wherein a given promotion is a candidate promotion for a given product if at least one of the purchase conditions of the given promotion is an item-specific purchase condition that is satisfied by at least one of the one or more properties of the product metadata of the given product (see [0083]-[0087], [0114], and [0122]-[0123])
sending, by the server, the mapping to an electronic terminal at a brick-and-mortar retail store (see [0083]-[0087], [0114], and [0122]-[0123])
storing the mapping in a memory of the electronic terminal (see [0083]-[0087], [0114], and [0122]-[0123])
It would be obvious to one of ordinary skill in the art to combine Lewis with Zimmerman because Zimmerman already stores discounts for specific products submitted by merchants and then matches the product data received associated with a virtual shopping cart with the product data in the database to find discounts applicable to the product, and using a mapping would use an organized structure to facilitate easy and quick look up and identification of discounts related to products in the database. 
**The examiner notes that claim 3 is included in this rejection because claim 3 merely repeats the steps above for a second shopping cart at a second time.  The limitations “whether the mapping is valid” is given little patentable weight because there is no basis for the validity being determined as there are no timestamps or other features described in the applicant’s specification as the basis for validity**

Regarding Claims 4 and 6, the combination of Zimmerman and Lewis teaches:
the system of claim 1…
Lewis further teaches:
for each product of a plurality of products, determining, for each promotion of the plurality of promotions, whether the promotion is a candidate promotion for the product based on the promotion metadata, including an item-specific purchase condition that is satisfied by at least one of the one or more properties of the product  (see [0083]-[0087], [0114], and [0122]-[0123])
upon determining that at least one promotion of the plurality of promotions is a candidate promotion, storing, in a storage device of the first server, data indicative of the promotion metadata of the at least one candidate promotion within the product metadata of the product (see [0083]-[0087], [0114], and [0122]-[0123])
It would be obvious to one of ordinary skill in the art to combine Lewis with Zimmerman because Zimmerman already stores discounts for specific products submitted by merchants and then matches the product data received associated with a virtual shopping cart with the product data in the database to find discounts applicable to the product, and determining that the promotion is for the specific product would ensure proper mapping of the products to the promotions. 

Regarding Claim 7, the combination of Zimmerman and Lewis 
the method of claim 5…
Zimmerman further teaches:
wherein the one or more properties of the first product includes a first product identifier, wherein the item-specific purchase condition of the first candidate promotion is a particular identifier requirement, and wherein the particular identifier requirement is satisfied by the first product identifier (see at least [0022] and [0029] in which product identifiers are used to match products to promotions)

Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmerman, et al., Pre-Grant Publication No. 20160267572 A1 in view of Lewis, et al., Pre-Grant Publication No. 2009/0265445 A1 and in further view of Berger, et al., Pre-Grant Publication No. 2017/0091833 A1.
Regarding Claim 8, the combination of Zimmerman and Lewis teaches:
the method of claim 5…
Zimmerman and Lewis, however, does not appear to specify:
wherein the one or more properties of the first product includes a first product brand, wherein the item-specific purchase condition of the first candidate promotion is a brand requirement, and wherein the brand requirement is satisfied by the first product brand
Berger teaches:
wherein the one or more properties of the first product includes a first product brand, wherein the item-specific purchase condition of the first candidate promotion is a brand requirement, and wherein the brand requirement is satisfied by the first product brand (see Figure 6 and [0042] in which the 
It would be obvious to one of ordinary skill in the art to combine Berger with Zimmerman and Lewis because Zimmerman and Lewis already teach other item-specific purchase conditions, and brand would allow for the promotion sponsor to give the discount only for certain brands rather than a general product.

Regarding Claim 9, the combination of Zimmerman and Lewis teaches:
the method of claim 5…
Zimmerman and Lewis, however, does not appear to specify:
wherein the one or more properties of the first product includes a first product category, wherein the item-specific purchase condition of the first candidate promotion is a category requirement, and wherein the category requirement is satisfied by the first product category
Berger teaches:
wherein the one or more properties of the first product includes a first product category, wherein the item-specific purchase condition of the first candidate promotion is a category requirement, and wherein the category requirement is satisfied by the first product category (see Figure 5 and [0041])
It would be obvious to one of ordinary skill in the art to combine Berger with Zimmerman and Lewis because Zimmerman and Lewis already teach other item-specific purchase conditions, and product category would allow for the promotion sponsor to give the discount to a general category if they wanted to promote for example all winter wear instead of only hats or scarves.


Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmerman, et al., Pre-Grant Publication No. 20160267572 A1 in view of Lewis, et al., Pre-Grant Publication No. 2009/0265445 A1 and in further view of Evevsky, Pre-Grant Publication No. 2009/0234722 A1.
Regarding Claim 10, the combination of Zimmerman and Lewis teaches:
the method of claim 5…
Zimmerman and Lewis, however, does not appear to specify:
wherein the one or more properties of the cart metadata includes a cart price subtotal, wherein the cart-specific purchase condition is a minimum cart price subtotal threshold, and wherein the cart price subtotal is above the minimum cart price subtotal threshold
Evevsky teaches:
wherein the one or more properties of the cart metadata includes a cart price subtotal, wherein the cart-specific purchase condition is a minimum cart price subtotal threshold, and wherein the cart price subtotal is above the minimum cart price subtotal threshold (see Figures 2-3 and [0006]-[0007])
It would be obvious to one of ordinary skill in the art to combine Evevsky with Zimmerman and Lewis because Zimmerman and Lewis already teach promotion purchase conditions including product and cart conditions, and a minimum threshold or purchase price total would guarantee promotions only offered to those who are guaranteeing larger revenue to the system, allowing for less loss of profit through the promotion relative to total revenue.

Regarding Claim 11, the combination of Zimmerman and Lewis teaches:
the method of claim 5…
Zimmerman and Lewis, however, does not appear to specify:
wherein the one or more properties of the cart metadata includes a cart price subtotal, wherein the cart-specific purchase condition is a minimum cart price subtotal threshold, and wherein the cart price subtotal is below the minimum cart price subtotal threshold
Evevsky teaches:
wherein the one or more properties of the cart metadata includes a cart price subtotal, wherein the cart-specific purchase condition is a minimum cart price subtotal threshold, and wherein the cart price subtotal is above the minimum cart price subtotal threshold (see Figures 2-3 and [0006]-[0007])
It would be obvious to one of ordinary skill in the art to combine Evevsky with Zimmerman and Lewis because Zimmerman and Lewis already teach promotion purchase conditions including product and cart conditions, and a minimum threshold or purchase price total would guarantee promotions only offered to those who are guaranteeing larger revenue to the system, allowing for less loss of profit through the promotion relative to total revenue.
	Zimmerman, Lewis, and Evevsky, however, does not appear to specify:
the cart price subtotal threshold being below a minimum threshold
Evevsky does however teach the cart price threshold above a minimum threshold as shown above.  Therefore, it would be obvious to one of ordinary skill in the art to combine the cart price below a minimum threshold with Zimmerman, Lewis, and Evevsky because Evevsky already teach the cart price subtotal threshold being above the minimum threshold, and the threshold being below would allow for the promotion sponsor to incentivize other groups of consumers, such as those with lower cart totals, for example by giving those consumers a promotion which might make them more likely to shop at the ecommerce site again and perhaps buy more products. 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmerman, et al., Pre-Grant Publication No. 20160267572 A1 in view of Lewis, et al., Pre-Grant Publication No. 2009/0265445 A1 and in further view of Dimaunahan, et al., Pre-Grant Publication No. 2017/0236152 A1.
Regarding Claim 12, the combination of Zimmerman and Lewis teaches:
the method of claim 5…
Zimmerman and Lewis, however, does not appear to specify:
wherein the one or more properties of the cart metadata includes a quantity of the first product, wherein the cart-specific purchase condition is a minimum first product quantity threshold, and wherein the quantity of the first product is greater than or equal to the minimum first product quantity threshold
Dimaunahan teaches:
wherein the one or more properties of the cart metadata includes a quantity of the first product, wherein the cart-specific purchase condition is a minimum first product quantity threshold, and wherein the quantity of the first product is greater than or equal to the minimum first product quantity threshold (see [0165] in which the script for triggering promotions includes number of items in a shopping cart)
It would be obvious to one of ordinary skill in the art to combine Dimaunahan with Zimmerman and Lewis because Zimmerman and Lewis already teach promotion purchase conditions including product and cart conditions, and the cart conditions including minimum number of items in a cart would reward those who are purchasing large numbers of items, incentivizing those that provide more revenue to further use the system for purchases.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmerman, et al., Pre-Grant Publication No. 20160267572 A1 in view of Lewis, et al., Pre-Grant Publication No. 2009/0265445 A1 and in further view of Lei, et al., Pre-Grant Publication No. 2016/0283954 A1.
Regarding Claim 13, the combination of Zimmerman and Lewis teaches:
the method of claim 5…
Zimmerman and Lewis, however, does not appear to specify:
wherein the one or more properties of the cart metadata includes a quantity of the first product, wherein the cart-specific purchase condition is a maximum first product quantity threshold, and wherein the quantity of the first product is less than or equal to the maximum first product quantity threshold
Lei teaches:
wherein the one or more properties of the cart metadata includes a quantity of the first product, wherein the cart-specific purchase condition is a maximum first product quantity threshold, and wherein the quantity of the first product is less than or equal to the maximum first product quantity threshold (see at least [0003])
It would be obvious to one of ordinary skill in the art to combine Lei with Zimmerman and Lewis because Zimmerman and Lewis already teach promotion purchase conditions including product and cart conditions, and the cart conditions including minimum number of a specific item in the cart would reward those who are purchasing larger numbers of an item, incentivizing the consumer to purchase more of that item.


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmerman, et al., Pre-Grant Publication No. 20160267572 A1 in view of Lewis, et al., Pre-Grant Publication No. 2009/0265445 A1 and in further view of Rego, et al., Pre-Grant Publication No. 2015/0302456 A1.
Regarding Claim 14, the combination of Zimmerman and Lewis teaches:
the method of claim 5…
Zimmerman and Lewis, however, does not appear to specify:
wherein the promotion metadata of the candidate promotion further includes a starting date and an ending date that collectively define a period of time during which the candidate promotion is active
determining, by the server, a current date
prior to the determination that the first candidate promotion is a first eligible promotion, determining, by the server, that the first candidate promotion is a first active promotion based on the current date being between the starting date and the ending date
Rego teaches:
wherein the promotion metadata of the candidate promotion further includes a starting date and an ending date that collectively define a period of time during which the candidate promotion is active, determining, by the server, a current date, and prior to the determination that the first candidate promotion is a first eligible promotion, determining, by the server, that the first candidate promotion is a first active promotion based on the current date being between the starting date and the ending date (see at least Abstract and [0052])
It would be obvious to one of ordinary skill in the art to combine Rego with Zimmerman and Lewis because Zimmerman and Lewis already teach promotion purchase conditions including promotion and cart conditions, and the promotion being checked as .  

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmerman, et al., Pre-Grant Publication No. 20160267572 A1 in view of Lewis, et al., Pre-Grant Publication No. 2009/0265445 A1 and in further view of Wolfe, Pre-Grant Publication No. 2013/0080235 A1.
Regarding Claim 19, the combination of Zimmerman and Lewis teaches:
the method of claim 17
Zimmerman and Lewis, however, does not appear to specify:
wherein the at least one eligible promotion includes a first eligible promotion and a second eligible promotion
wherein determining the discounted price comprises determining, by the server, a first potential discounted price based on the product metadata of the first product and the first eligible promotion
determining, by the server, a second potential discounted price based on the product metadata of the first product and the second eligible promotion
determining, by the server, the discounted price as a combination of the first potential discounted price and the second potential discounted price
Wolfe teaches:
wherein the at least one eligible promotion includes a first eligible promotion and a second eligible promotion, wherein determining the discounted price comprises determining, by the server, a first potential discounted price based on the product metadata of the first product and the first eligible promotion, determining, by the server, a second potential discounted price based on the product metadata of the first product and the second eligible promotion, and determining, by the server, the discounted price as a combination of the first potential discounted price and the second potential discounted price (see [0034] in which two discounts applicable to a product purchase are combined and applied as a third discount total)
It would be obvious to one of ordinary skill in the art to combine Wolfe with Zimmerman and Lewis because Zimmerman and Lewis already teach promotion purchase conditions and applying promotions to purchases, and combining two discounts to apply a final discount value would allow for taking into account various potential discounts to come up with fair market discounted value for the product and achieve the best discount while still incentivizing the user to buy the product.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmerman, et al., Pre-Grant Publication No. 20160267572 A1 in view of Lewis, et al., Pre-Grant Publication No. 2009/0265445 A1 and in further view of Sims, Pre-Grant Publication No. 2014/0378212 A1.
Regarding Claim 20, the combination of Zimmerman and Lewis teaches:
the method of claim 17
Zimmerman and Lewis, however, does not appear to specify:
sending, by the server, the mapping to a plurality of electronic terminals at a plurality of brick-and-mortar stores, wherein the plurality of brick-and-mortar retail stores are geographically disparate, and further wherein the plurality of electronic terminals and the server are each under control of a retailer
Sims teaches:
sending, by the server, the mapping to a plurality of electronic terminals at a plurality of brick-and-mortar stores, wherein the plurality of brick-and-mortar retail stores are geographically disparate, and further wherein the plurality of electronic terminals and the server are each under control of a retailer (see [0174] in which the promotion table is sent by the server to each point of sale terminal upon update or generation)
It would be obvious to one of ordinary skill in the art to combine Sims with Zimmerman and Lewis because Zimmerman and Lewis already teach promotion purchase conditions and applying promotions to purchases as well as using a mapping to apply applicable promotional discounts, and sending a mapping to all points of sale from a common server would allow for updating of the entire network at once, allowing for uniform application of promotions.



Response to Arguments
Regarding the Double Patenting Rejection
There is no Terminal Disclaimer on file and the claims have not been substantially amended.  Therefore, the rejection is sustained.

Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on page 12 of the response that claims 1, 5, and 17 were not considered separately and this is clearly improper and the rejection did not consider whether the claims as a whole integrates the exception into a practical application:
The examiner disagrees.  First of all, the claims were considered separately, but the claims are similar in scope and aspects of the claims were therefore often addressed together.  For example, the claims are all directed to the same abstract idea.  Some of the components were not considered because the Step 2A Prong 1 analysis does not address each and every last th, 2019 Updated Patent Eligibility Guidance in pages 51-55 of the Federal Register).  Further, after the Step 2B analysis, the examiner did consider the claims as an order combination in the following paragraph.  Considering the claims as a whole does not mean that the abstract idea must encompass each and every element of the claims in order for the claims to be considered directed to an abstract idea.
    
Regarding the applicant’s argument on page 12 of the response that the claims cannot be directed to a mental process since “for example, one could not receive ad cart metadata that defines properties of a virtual shopping cart as part of a mental process” and “the office action does not explain how a human user would have or get access to ad cart metadata or a virtual shopping cart in general, which inherently require the use of a computing device”:
First of all, the use of a computing device or other technical components does not automatically make claims eligible.  Components recited at a high level of generality are considered generic recitations of a technical element which are simply used as a tool to automate the abstract idea.  Page 55 of the January 7th, 2019 Federal Register, when discussing the Step 2A analysis as part of the Updated PEG, states that a judicial exception has not been integrated into a practical application when “an additional element… merely includes instructions to implement an abstract idea on a computer or merely uses the computer as a tool to perform the abstract idea.”  Further, a virtual shopping cart could easily be accessed by such as a customer service representative in a virtual session, in an over the phone session, an online session, or other such sessions that have been common in online retail for at least a decade.  Further, metadata as known in the computer arts is simply “data about data,” and any accompanying data associated with a virtual cart or item could be 

Regarding the applicant’s argument on page 13 of the response that “this may improves speed with which discounts and promotions are applied at the register in stores, and further may decrease instances of downtime for registers applying promotions- making the system more reliable” and “claims 5 and 17 as amended recite a technical solution to a technical problem”:
The examiner does not see any technical problem addressed.  There is no aspect of the claims that are directed to improvement of speed, decreasing downtime instances, or making the system more reliable.  Instead, the steps aim at using a set of mental steps that are automated in order to identify whether items in a cart are eligible for a promotion.  The steps of the claims are not directed improvement of speed, decreasing downtime instances, or making the system more reliable.  In the Enfish decision, the Court pointed to the applicant’s specification in explanation of the use of the self-referential table in the claims to show that the computer processing speed and efficiency was increased by the use of the self-referential table regardless of what data was being processed.  In the present application, there is no claim feature that causes speed improvement, decrease in instances of downtime, or reliability.  Merely the use of computing devices is not automatically a “technical solution” and determining whether promotions apply to a customer’s items in a cart is not a “technical problem” merely because it involves technology.  
Therefore, the arguments are not persuasive and the rejection is sustained.


Regarding the rejections based on 35 USC 103



Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Mount, Pre-Grant Publication No. 2007/0206209 A1- the server sends an updated incentives business rules information to each of the POS terminals in the plurality of retail locations
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682